Citation Nr: 1755148	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-24 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for frostbite, right upper extremity.

2.  Entitlement to an initial compensable rating for frostbite, left upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent for frostbite, right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for frostbite, left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which awarded service connection for frostbite, bilateral upper and bilateral lower extremities, assigning a noncompensable rating for each.  The Veteran filed a notice of disagreement with regard to the ratings assigned for both the upper and lower extremities.

In May 2012, the RO issued a rating decision assigning a 10 percent initial rating for each lower extremity.  As 10 percent is not the highest possible rating for this disability and the Veteran has not indicated satisfaction with the 10 percent assigned for each of his lower extremities, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided testimony before the undersigned at a Board hearing in July 2017.  A transcript of the hearing is within the record before the Board.

The issues of entitlement to an initial rating in excess of 10 percent for frostbite, right and left lower extremities, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. The Veteran's frostbite, right upper extremity, has been manifested by pain, numbness and cold sensitivity throughout the period of this appeal, but not by tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis or x-ray abnormalities.

2.  The Veteran's frostbite, left upper extremity, has been manifested by pain, numbness and cold sensitivity throughout the period of this appeal, but not by tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis or x-ray abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for frostbite, right upper extremity are met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7122 (2017).

2.  The criteria for an initial rating of 10 percent for frostbite, left upper extremity are met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7122 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided to the Veteran's satisfaction.  See Board hearing transcript at page 12.  Therefore, no further development is required under 38 U.S.C. § 5103 5103A (2014) or 38 C.F.R. § 3.159 (2017). 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2014); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability decided herein.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran's service-connected upper extremity frostbite residuals are rated under 38 C.F.R. § 4.104, Diagnostic Code 7122, Cold Injury Residuals.  He is presently in receipt of a noncompensable rating for each upper extremity.  A 10 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity when there also is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 

Note (1) to DC 7122 provides that amputations of the fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes. Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under DC 7122.

Note (2) to DC 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26.

The Veteran's claim was filed in October 2006.  He underwent a VA general medical examination in April 2007 at which time the examiner noted his experience of pain in the fingers of both hands when exposed to cold.  

In December 2009, he underwent a VA cold injury examination.  At that time, he reported exposure to cold triggering numbness, tingling and burning in his hands.  He confirmed that he was not undergoing treatment for this condition.  The examiner noted a normal physical examination of the hands, with no nail abnormalities, normal color and normal sensation.

A January 2017 x-ray report shows no evidence of osteoarthritis and the radiologist noted the radiographs of the hands were unremarkable.

At his July 2017 hearing, the Veteran again reported pain in his hands with tingling and numbness in his fingertips and extreme sensitivity to cold.  See hearing transcript at page 6.  The Veteran confirmed that he does not have arthritis in his hands and he has no discoloration or other symptoms.  Id. at page 9.  The Veteran confirmed that his symptoms in both hands has been consistent throughout the pendency of his 2006 claim.  Id. at page 6.

In sum, the evidence shows the Veteran has reported pain, numbness and cold sensitivity in both hands throughout the pendency of this claim.  A 10 percent rating for each hand is warranted under Diagnostic Code 7122.  As there is no indication in the medical evidence and no contention by the Veteran that his hands have tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis or x-ray abnormalities, there is no basis upon which to award a rating in excess of 10 percent.  In fact, the Veteran confirmed at his hearing that he would be satisfied with a 10 percent rating for each upper extremity.  See hearing transcript at page 12.  Thus, a 10 percent rating, and no more, is warranted for each upper extremity in this case.  38 C.F.R. § 4.104, Diagnostic Code 7122.


ORDER

A 10 percent initial rating, and no more, is granted for frostbite, right upper extremity.

A 10 percent initial rating, and no more, is granted for frostbite, left upper extremity.


REMAND

The RO awarded service connection for frostbite of the lower extremities by way of the February 2011 rating decision.  The Veteran's March 2011 notice of disagreement included disagreement with the ratings assigned for both the upper and lower extremities.  The May 2012 statement of the case (SOC), however, lists only the upper extremity disability ratings.  

The RO issued a rating decision in May 2012 and awarded a 10 percent rating for each lower extremity.  The narrative portion of the rating decision clearly and correctly indicates that this is only a partial award of the benefit sought on appeal.  Again, 10 percent is not the highest possible rating for this disability and the Veteran is presumed to be seeking the highest rating possible.  See AB v. Brown, 6 Vet. App. 35 (1993).  

To date, no SOC has been issued in relation to the matter of whether a rating in excess of 10 percent for either lower extremity is warranted.

Where a notice of disagreement has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the matter for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided an SOC that addresses the issues of whether ratings in excess of 10 percent are warranted for either the right or left lower extremity frostbite.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on these issues to secure appellate review by the Board.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the Veteran addressing the issues of whether ratings in excess of 10 percent are warranted for either the right or left lower extremity frostbite.  The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2017).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


